department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list legend decedent trust child a child b trustee investment_advisor broker -dealer custodian ira x annuity a annuity annuity c annuity d k state iray amount a amount b amount c amount d date date date date dear this is in response to your request dated date and supplemented on date april4 date date and date submitted by your authorized representative on your behalf in which you request a letter_ruling under sec_408 and sec_4973 of the internal_revenue_code the code the following facts and representations have been submitted under penalties perjury in support of the rulings requested decedent was the owner of ira x which contained as investments annuity a annuity b annuity c and annuity d prior to her death decedent established the trust on date decedent then died on date the trust was the named beneficiary of annuities a b c and d the beneficiaries of the trust after decedent's death are decedent's children child a and child b upon decedent's death trustee a financial_institution became the trustee of the trust the trust is administered under the laws of state investment_advisor as an employee of broker-dealer was appointed as the investment_advisor to the trust broker-dealer is a broker-dealer firm 201430021' after decedent's death investment_advisor intended to transfer the death_benefits of annuities a b c and d via a trustee-to-trustee transfer to ira y an ira set up for the trust with broker-dealer that is held by custodian a financial_institution investment advisor's assistant filled out death_benefit claims forms for annuities a b c and d and on date trustee signed the claims forms however instead of requesting a trustee to-trustee transfer the forms requested that the checks be payable to the trust and sent to broker-dealer in the month of date amounts a b c and d were sent by check payable to the trust from annuities a b c and d respectively and mailed to broker-dealer who gave the checks to custodian to deposit into ira y you have represented that ira y meets the requirements of sec_408 of the code to be an ira neither the trustee nor the investment_advisor received the checks instead they were transferred by broker-dealer directly to custodian for deposit in ira y based on the facts and representations you request the following rulings that amounts a b c and d were properly transferred to ira y in the month of date that no amount was paid or distributed out of the ira x under sec_408 of the code as a result of the transfers of amounts a b c and d to ira y that no amount is includable in gross_income by the trust as a result of the transfers of amounts a b c and d and that amounts a b c and d placed in ira yin the month of date do not represent excess_contributions subject_to penalty under sec_4973 of the code with respect to your first second and third ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code revrul_78_406 g b provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in sec_408 of the code and does not constitute a rollover_contribution because such funds were not within the direct control and use of the participant accordingly such a transfer does not result in a payment or distribution that is includible in the gross_income of the participant the information presented and documentation submitted by taxpayer indicates that the taxpayer intended to make a trustee-to-trustee transfer to ira y and that amounts a b c and d were actually transferred from annuities a b c and d to custodian via broker-dealer and were not paid or distributed to taxpayer in the absence of payment or distribution the transfer is not a rollover_contribution because the funds were never within the direct control and use of the trust trustee or investment_advisor with respect to your fourth ruling_request sec_4973 of the code imposes an excise_tax equal to percent of the amount of any excess_contribution to an ira this percent tax applies for each taxable_year of the ira owner during which such excess_contributions remain in such ira determined as of the end of the taxable_year an excess_contribution under sec_4973 is defined as a contribution in excess of the maximum amount that may be contributed to an ira under the circumstances presented in this case the service hereby determines that amounts a b c and d were properly transferred to ira y in the month of date pursuant to trustee-to-trustee transfers pursuant to revrul_78_406 that as trustee-to-trustee transfers no amounts were paid or distributed out of the ira x under sec_408 of the code as a result of the transfers of amounts a b c and d to ira y that accordingly no amounts are includable in gross_income by the trust as a result of the transfers of amounts a b c and d to ira y and that since amounts a b c and d were transferred to ira y via trustee-to trustee transfers they do not represent contributions subject_to penalty for excess_contributions under sec_4973 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which rriay be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative ' if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose cc
